Nade, C. J.
1. The court admitted, over objection, certain testimony as to the law of South Carolina, where the injury to the plaintiff’s property occurred. Regardless- of whether this testimony was properly admitted or not; it wasv expressly, withdrawn from the consideration of the jury by the charge of the court in the following instruction: “Now there has been something said, about the law on this case, the law of South Carolina and the law of Georgia. You will pay no attention to that, except what you get from the court.” Evidence can be as effectually withdrawn by means of the charge of the court as by a ruling during the course of the trial. Coweta County v. Central Railway Co., 4 Ga. App. 94 (5) (60 S. E. 1018). See also Verdery v. Savannah, Florida & Western Ry. Co., 82 Ga. 675 (2) (9 S. E. 1133); Phœnix Insurance Co. v. Gray, 107 Ga. 110 (3), 113 (32 S. E. 948); McLean v. Hattan, 127 Ga. 579 (56 S. E. 643). It is apparent, therefore, that there is no merit in the only special ground of the motion for a new trial.
2. There being evidence to support the verdict, the court did not err in overruling the motion for a new trial.

Judgment affirmed.


Jenkins and Luke, JJ., concur.